September 6, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       WAYNE ERNEST BARKER, Appellant

NO. 14-12-00254-CV                         V.

                           BRAD LIVINGSTON, Appellee
                        ________________________________

       This cause, an appeal from the judgment in favor of appellee, Brad Livingston,
signed, February 29, 2012, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We further order this decision certified below for observance.